Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement dated 10/6/2022 has been withdrawn.  Claims 1-15 are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Wang, Turning a native or corroded Mg Alloy surface into an anti-corrosion coating in excited CO2, Nature Communications, 2018, pg. 1-8 and Supplemental Information pg. 1-14).
Regarding Claims 1 and 8-9, Wang teaches a method for preventing corrosion of magnesium (abstract), the method comprising: providing a magnesium substrate including a native or manufactured, by distilled water immersion, surface layer of nanoporous MgO and Mg(OH)2 (abstract, Supplementary Note 1, Figure 13b); and reacting activated CO2 gas molecules with the native surface layer by performing an atmospheric C02 plasma treatment at room temperature (abstract and pg. 2 of col. 2) to convert at least a portion of the native surface layer of porous MgO and Mg(OH)2 into a nano- to micro-structured MgO/MgCO3 coating (Supplementary Note 1, Figure 13c).
Regarding Claims 6 and 14, Wang teaches a coating of MgCO3 with MgO uniformly dispersed therein (Supplementary Note 1 and Figure 13b-13c).
Regarding Claims 7 and 15, Wang teaches the magnesium substrate comprises a magnesium alloy (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Turning a native or corroded Mg Alloy surface into an anti-corrosion coating in excited CO2, Nature Communications, 2018, pg. 1-88 and Supplemental Information pg. 1-14).
Regarding Claims 5 and 10, Wang teaches the thickness of the MgCO3 layer should be optimized so that it is thick enough to maximize the corrosion inhibition effect while at the same time thin enough to ensure its deformation compatibility.  Wang teaches this can be achieved by optimizing the treatment parameters used to generate the MgCO3 layer (pg. 6 2nd col. last full para.).  Wang does not explicitly teach the claimed thickness; however, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of Wang to be an optimized thickness, as suggested in Wang, in order to maximize the corrosion inhibition effect while at the same time ensuring deformation compatibility and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed thickness.

Claim(s) 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Turning a native or corroded Mg Alloy surface into an anti-corrosion coating in excited CO2, Nature Communications, 2018, pg. 1-88 and Supplemental Information pg. 1-14) as applied to claims 1, 6-9, and 14-15 above, and further in view of Yancey (WO 2017/087991).
Regarding Claims 2-3 and 11-12, Wang does not teach a plasma plume; however, Yancey teaches delivering active species of plasma to a surface for reaction using a plasma plume applied by a nozzle ([0046]-[0047]).  Yancey teaches atmospheric pressure plasma ([0005]).  Yancey teaches scanning the plasma generating device over the substrate according to a desired movement path, for example row by row ([0049]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wang to include a plasma application method as taught in Yancey, because it is a known method of delivering active species of plasma to a surface for reaction and one of ordinary skill in the art would have had a r reasonable expectation of predictably achieving the coating of Wang with an application method as in Yancey.
Regarding Claims 4 and 13, Wang teaches generating the CO2 plasma includes applying an electrical field to a C02 gas feedstock (pg. 7, Reaction of CO2 plasma with MgO powders).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN106381460A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712